Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/15/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Blom (US 20060262568, cited previously)
Regarding claim 1, Blom teaches an illumination structure attached to a display surface 61 side of a display structure, the illumination structure (Fig.6, also see Fig.3 and Fig.7-9) comprising: a light guide plate 63: a coupling member 69 arranged between the light guide plate 63 and the display surface 61 and coupled to the light guide plate: and a light source arranged 62 so as to illuminate a side surface of the light guide plate, wherein the light guide plate includes a first surface (66,64) in contact with the coupling member 69 and a second surface (top flat surface of 63) opposite to the Total internal reflection (TIR) is the optical phenomenon in which waves arriving at the interface (boundary) from one medium to another (e.g., from water to air) are not refracted into the second ("external") medium, but completely reflected back into the first ("internal") medium. Therefore the ray that is emanating from light source 62, in the medium 63, when it impinges on inclined portion of the light guide 63, instead of getting refracted into medium 69, it gets reflected back (see arrow below)

    PNG
    media_image1.png
    85
    91
    media_image1.png
    Greyscale
into light guide 63 because of total reflection ) recessed from the first portion toward the second surface side  and the second portion (64 and the inclined section on which the ray is shown to totally reflect in Fig.6)  is formed such that light having reached the first surface from the light source for the first time is totally reflected and light totally reflected by the first surface (see rays totally reflected from the triangular recessed first surface, as shown by arrow in the figure above) is totally reflected by the second surface (see rays totally reflected from top flat surface of light 
    PNG
    media_image2.png
    129
    256
    media_image2.png
    Greyscale


Regarding claim 3, Blom teaches an illumination, wherein the second portion 64 is formed such that light totally reflected by the second surface (top flat surface of 63) of the light guide plate is transmitted through the first surface (see rays transmitted in the forward direction after being reflected by the inclined portion in Fig.6) of the light guide plate.  

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blom
Regarding claim 4, Blom teaches the invention set forth in claim 1, above but is silent regarding the relation of:

    PNG
    media_image3.png
    90
    248
    media_image3.png
    Greyscale

  satisfied, where n1 is a refractive index of the light guide plate, n2 is a - 11 -refractive index of the coupling member,n3 is a refractive index of air, and                         
                            ∅
                            1
                        
                     is an angle between an inclined surface of the light source side of the second portion and the display surface. 

    PNG
    media_image3.png
    90
    248
    media_image3.png
    Greyscale
 , 
by routine experimentation, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art, in order to achieve a desired improvement in illumination ([0031] in Blom).

Response to Arguments 

The arguments filed by the applicant on 12/15/21 is acknowledged, however it is not found to be persuasive. Since all the limitations in claims 1 and 2 (wherein limitations of claim 2 are added to claim 1 in the amended claims), are taught in the prior art. Further clarification is provided in the rejection above, by use of arrows that show the total reflection and also the definition of total reflection has been provided.
The two totally reflected limitations for the first and second surfaces are shown by arrows below from Blom: 

    PNG
    media_image4.png
    788
    680
    media_image4.png
    Greyscale


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Fatima N Farokhrooz/
Examiner, Art Unit 2875